Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-31 are allowed.
No prior art of record shows at least one substrate comprising an anchor and a stop, at least a portion of the stop being electrically conductive and having a second dielectric layer provided, directly or indirectly, on an anchor-facing surface of the stop; and a dynamically controllable shade provided thereon, the shade including: a first conductive layer provided, directly or indirectly, on the substrate; a first dielectric layer provided, directly or indirectly, on the first conductive layer on a side thereof opposite the substrate; and a shutter including a flexible substrate supporting a second conductive layer, the shutter being extendible from the anchor towards the stop to a shutter closed position and being retractable from the stop towards the anchor to a shutter open position; and; and wherein the first and second conductive layer and the conductive portion of the stop are all connectable to a control circuit configured to provide: a first voltage to the first and second conductive layers to create first electrostatic forces to drive the flexible substrate to the shutter closed position; and a second voltage to the electrically conductive portion of the stop to create second electrostatic forces to help electrostatically latch the flexible substrate to the stop, nor any motivation to do so.  Prior art of record shows the substrate having conductive and dielectric layers but lacks the anchor and stop and the voltages creating the electrostatic forces providing for the latching of the shutter to the stop.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/